This case was tried on the 21st day of May, 1909, before the court without a jury, and resulted in a verdict and judgment in favor of appellee. On May 22, 1909, the appellant filed in the cause a motion requesting the court to file its written findings of fact and conclusions of law, which motion the court overruled, to which ruling the appellant excepted and preserved the point by a bill of exceptions, which appears in the record. No statement of facts accompanies the transcript on this appeal.
The only assignment of error presented by appellant is that the court erred in refusing to file its findings of facts and conclusions of law after being so requested. The assignment is sustained. It is well settled that such action of the court constitutes reversible error. Parker v. Stephens, 39 S.W. 164; Fitzhugh v. Franco-Texas Land Co., 81 Tex. 313; Callaghan v. Grenet, 66 Tex. 237; Cason v. Connor, 83 Tex. 26
[83 Tex. 26]; Osborne v. Ayers, 32 S.W. 73. The judgment of the court below is reversed and the cause remanded.
Reversed and remanded.